El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El Registrador de la Propiedad de San Gemían se negó a inscribir en sns libros la declaración de dominio becba por la Corte de Distrito de Mayagüez a favor de Miguel Angel Pietri Ortiz de una finca de 30 cuerdas de terreno con 41 céntimos de otra, radicada en el barrio de Indiera Fríos del término Municipal de Maricao, según la nota puesta al pie de dieba declaratoria y que dice:
“DeNegada la inscripción de dominio ordenada a que se refiere el precedente documento, que es una certificación espedida el día. 28 de junio último por Enrique Báez, Secretario de la Corte de Distrito del Distrito Judicial de Mayagüez, ereditiva de la Resolu-ción dictada con fecha siete de mayo último por el Hon. Charles E. Foote, Juez de dicha Corte en el Caso Civil No. 11474, con vista de otro complementario; por observarse que después de ha-berse examinado cuidadosamente el Registro, resulta del mismo, que allá por el año 1910, el anterior dueño de la finca que se trata de inscribir llamado José Pietri y Rodríguez, trató de inscribir el dominio de una finca denominada ‘Juanita’ constante de 143 cuer-das radicada en dicho barrio de ludiera Fríos, término municipal de Maricao, alegando dicho señor en el expediente que fué trami-tado ante la Corte de Distrito de Mayagüez que hubo su dicha hacienda Juanita sin título escrito inscribible por compra a Juan Angelino, Andrés, Agustín, Emilio, Leopoldo e Isabel Pietri y Ro-dríguez, en el mes de febrero de 1899. Por orden de la expresada Corte fueron citados los anteriores dueños de esa hacienda resul-tando que la Sucesión del condueño Leopoldo Pietri y Rodríguez compuesta de su viuda Dominga Negrón, y de sus hijos Herminia, Amelia, Ramón y Santiago Pietri y Negrón, por medio de su abo-gado Alfredo Arnaldo y Sevilla presentaron oposición al expediente impugnándole en cuanto a 43 cuerdas de las 143 cuerdas que ale-gaba el entonces promovente se componía su dicha hacienda admi-tiendo los opositores que la misma se componía solamente de cien cuerdas que era la extensión cierta acompañando en el escrito de *73oposición copias de las escrituras no inscritas relativas de la manera de adquirir las dichas cien cuerdas. El citado José Pietri y Ro-dríguez por medio de su abogado contestó a la oposición manifes-tando ser cierta la manera de adquirir las cien cuerdas; pero alegó ■que poseía 113 cuerdas a cuya cabida reducía la solicitud original ■de su expediente expresando que bubo las trece cuerdas restantes por compra a Pablo Pietri, por las razones expuestas el abogado -del interesado solicitó la aprobación del expediente por las aludidas 113 cuerdas y pasado dicho expediente al Ministerio Fiscal de la Corte, éste lo presentó en Corte abierta y solicitó que se redujera la cabida de la hacienda ‘Juanita’ a cien cuerdas y que se elimina-ran las 13 cuerdas últimamente incorporadas, y la referida Corte de acuerdo con lo manifestado y solicitado por el Efiscal, y con el .allanamiento del citado promovente José Pietry y Rodríguez declaró justificado el dominio de la finca a favor de dicho señor con una ca-bida de cien cuerdas según resolución dictada el 25 de agosto de 1910 que quedó fume. Desde entonces y hasta la fecha esa finca en todas sus posteriores inscripciones ha sido limitada su cabida a las cien cuerdas referidas y denegándose en cuanto a las 43 cuerdas restantes, entre las cuales figuran las 30 cuerdas que se describen en ■el expediente que se trata de inscribir,, y ahora un hijo de aquel anterior promovente, como según así resulta de los documentos presen-tados, pretende inscribir a su favor dichas treinta cuerdas limitándose a exponer y alegar que adquirió la finca, tal como se describe, por ■compra a sus padres los esposos José Pietri y Rodríguez en siete de agosto de 1918, quienes en su oportunidad de la tramitación de su ■dicho expediente de las referidas 143 cuerdas, se allanaron a la opo-sición de la citada sucesión de Leopoldo Pietri y Rodríguez, y a la •del Fiscal de este Distrito aceptando el entonces promovente que su finea se componía solamente de cien cuerdas, y ahora se trata de ins-cribir por el hijo del finado promovente las treinta cuerdas en cues-tión, sin que en este nuevo expediente resulte que se ha notificado de .acuerdo eon la Ley y en la forma que debe de hacerse a la referida .sucesión de Leopoldo Pietri y Rodríguez, la cual tuvo éxito en la «oposición qrre antes se ha hecho referencia, por lo que de acuerdo con lo expuesto deniego la inscripción y en su lugar extiendo anota-ción preventiva por el término de ciento veinte días a favor del promovente Miguel Angel Pietri y Ortiz.”
 Contra esa negativa interpuso Miguel Angel Pietri Ortiz este recurso gubernativo alegando que el registrador erró al no aplicar el inciso segundo del artículo 395 de la *74Ley Hipotecaria, tal y como fue interpretado por este Tribunal Supremo en el caso de Hermida v. Registrador, 31 D.P.R. 193.
De la declaración de dominio hecha por la corte, cuya negativa de inscripción origina este recurso, aparece que la finca de 30 cuerdas 41 céntimos fue adquirida por don Miguel Angel Pietri Ortiz por compra en 7 de agosto de 1910 a sus padres don José Pietri Rodríguez y doña Mi-caela Ortiz: que estos esposos fallecieron luego y compo-nen su sucesión sus hijos Agustín, Herminia, Nuncia, José y Miguel Angel, de apellidos Pietri Ortiz: y que los espo-sos Pietri Ortiz compraron ese inmueble a Juan Angelino Andrés, Agustín, Emilio, Leopoldo e Isabel, de apellidos Pietri Rodríguez, en 1899. Por consiguiente, el anterior dueño al recurrente de la finca de 30 cuerdas 41 céntimos fué don José Pietri Rodríguez y su esposa doña Micaela Ortiz; y como en el caso de Hermida v. Registrador, supra, hemos declarado que de acuerdo con el número segundo del artículo 395 de la Ley Hipotecaria no es necesario que se citen a los remotos anteriores dueños sino al inmediato de quien el recurrente la adquirió, no era necesaria la cita-ción en este caso de la sucesión de Leopoldo Pietri Rodrí-guez por ser un remoto dueño y porque su oposición al anterior expediente de dominio no creó en su favor un . dere-cho especial para ser citado, por lo que no debió negarse la inscripción solicitada debiendo ser revocada la nota recu-rrida y ordenarse la inscripción interesada.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.